DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Amendment on 01/25/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
8. (Currently Amended) The resonant converter circuit according to claim 1, wherein the resonant converter circuit has a total circuit inductance less than about 300 nH as measured on the primary side of the transformer.
9. (Currently Amended) The resonant converter circuit according to claim 1, wherein the resonant converter circuit operates with a total circuit capacitance of less than about 100 pF as measured on the secondary side of the transformer.
	13. (Currently Amended) A resonant converter circuit comprising: a DC input providing an input voltage Vin; a plurality of solid state switches electrically coupled with the DC input; a transformer coupled with the plurality of solid state switches, the transformer having: a transformer core; a conductive sheet wrapped at least around a portion of the transformer core; a plurality of secondary windings wrapped at least around a portion of the transformer core; a stray inductance, Ls, wherein the stray inductance, Ls, is not from an inductor; a stray capacitance, Cs, wherein the stray capacitance, Cs, is not from a capacitor; and a resistor with a resistance, R, in series with the transformer; wherein the resonant converter circuit produces a             
                
                    l
                    s
                    /
                    C
                    s
                
            
        ; wherein an output pulses have a voltage greater than about 10 kV and the output pulses have a frequency greater than 25 kHz; and wherein the stray inductance LS comprises more than 50% of a total circuit inductance of the resonant converter circuit.
Allowable Subject Matter
Claims 1, 4-11, 13-24 and 26 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination):
Regarding claim 1, a transformer coupled with the plurality of solid state switches comprising: a transformer core, a primary side comprising a conductive sheet wrapped at least around a portion of the transformer core, the conductive sheet electrically coupled with the plurality of solid state switches; a secondary side comprising a plurality of secondary windings wrapped at least around a portion of the transformer core, a transformer stray inductance, Ls, a transformer stray capacitance, Cs, and a turn ratio, n; a resistor with a resistance, R, disposed in series between the conductive sheet of the transformer and the plurality of solid state switches; a plurality of rectifier diodes coupled with the plurality of secondary windings; and a circuit output coupled with the plurality of rectifier diodes; wherein the resonant converter circuit produces a Q factor according Q = 1/R                          
                            
                                l
                                s
                                /
                                C
                                s
                            
                        
                    ; and wherein the resonant converter circuit produces output pulses at the circuit output with an output voltage Vout from the input Vin according to Vout = QnVin; wherein the output pulses have a voltage greater than about 10 kV and the output pulses have a frequency greater than 25 kHz; and wherein the transformer stray capacitance Cs comprises more than 50% of a total capacitance C of the resonant converter circuit;
                        
                            
                                l
                                s
                                /
                                C
                                s
                            
                        
                    ; wherein an output pulses have a voltage greater than about 10 kV and the output pulses have a frequency greater than 25 kHz; and wherein the stray inductance LS comprises more than 50% of a total circuit inductance of the resonant converter circuit;
In combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/C.O.R. /
Examiner, Art Unit 2839

	
	


	/THIENVU V TRAN/                                           Supervisory Patent Examiner, Art Unit 2839